Citation Nr: 1635532	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-16 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the appellant submitted a timely substantive appeal of the issue of eligibility for VA compensation and pension benefits.

2.  Whether the appellant had qualifying active service for purposes of establishing eligibility for VA compensation and pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The appellant served in the United States Army Reserve and the Ohio National Guard from October 1994 to August 1995.

This is matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appellant testified before the undersigned Veterans Law Judges at an April 2016 videoconference hearing, and a transcript of this hearing is of record. 


FINDINGS OF FACT

1.  In a September 2008 decision, the RO determined that the appellant did not have qualifying active service for purposes of eligibility for VA compensation and pension benefits, and the appellant was notified of the RO's decision.  

2.  In September 2008, the appellant filed a notice of disagreement with the September 2008 decision, and was issued a Statement of the Case (SOC) in April 2011.

3.  The appellant did not submit a substantive appeal within sixty days of the April 2011 SOC; however, after the appellant contacted the RO in August 2011, complaining that she had never received the SOC, the RO informed her that they would reissue the SOC and reactivate her appeal, as documented in an August 2011 Report of General Information.  

4.  In October 2011, the RO reissued the SOC along with a letter to the appellant telling her the appeal was not timely, and in October 2011, the Veteran submitted a substantive appeal.  

5.  The Appellant has no confirmed periods of service in active duty, active duty for training, or inactive duty for training.


CONCLUSIONS OF LAW

1.  The criteria for a timely filed substantive appeal regarding eligibility for VA benefits have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202 (2015).

2.  The Appellant does not have qualifying active service for purposes of eligibility to VA benefits.  38 C.F.R. §§ 3.1, 3.6, 3.12a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Substantive Appeal

As an initial matter, there is question as to whether the appellant submitted a timely substantive appeal of the issue of whether she had qualifying active service for purposes of eligibility for VA compensation and pension benefits.

A timely substantive appeal initially requires that a written NOD be filed within one year after the date of notice of the RO denial.  Next, the RO must issue a SOC on the matter being appealed.  Finally, the appeal must be perfected by the filing of a VA Form 9 or other written equivalent thereof, indicating an intention to seek appeal to the Board.  A timely substantive appeal is one filed in writing, within 60 days of the date of notice of the SOC, or within the remainder of the one-year period of the date of notice of the RO decision being appealed, whichever is later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015).

The Board has the authority to determine whether it has jurisdiction to review a case, and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105 (d) (3); 38 C.F.R. § 20.101 (d) (2015).  The agency of original jurisdiction (AOJ) may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. § 19.32 (2015)), but a determination as to timeliness or adequacy of any such response for the purposes of appeal is in the province of the Board.  38 U.S.C.A. § 7105 (d); 38 C.F.R. § 20.101 (d) (2015).  The Board notes that the issue of the timeliness of the appeal was addressed by the AOJ in a March 2012 SOC.

In a September 2008 decision, the RO determined that the appellant did not have qualifying active service for purposes of eligibility for VA compensation and pension benefits and the appellant was notified of the RO's decision.  In September 2008, the appellant filed a notice of disagreement with the September 2008 decision, and was issued a Statement of the Case (SOC) in April 2011.

The appellant did not submit a substantive appeal within sixty days of the April 2011 SOC; however, after the appellant contacted the RO in August 2011, complaining that she had never received the SOC, the RO informed her that they would reissue the SOC and reactivate her appeal, as documented in an August 2011 Report of General Information.  In October 2011, the RO reissued the SOC, although confusingly, it was accompanied by a letter informing the appellant that her substantive appeal was not timely.  In October 2011, the appellant submitted a substantive appeal.  

In Percy v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that VA had waived any objections it might have had to the timeliness of the filing of a substantive appeal by treating the disability rating matter as if it were part of a timely filed substantive appeal for more than five years, including by certifying the matter to the Board for adjudication and holding a Board hearing acknowledging that the matter was on appeal and taking testimony on the matter.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).

Here, the Board finds that the RO waived any objections it might have had to the timeliness of the appellant's substantive appeal by informing the appellant that they were reactivating her appeal and reissuing the SOC, actions which reasonably led the appellant to believe that she could proceed with her appeal.  Accordingly, the appellant's substantive appeal of the issue of whether she had qualifying active service for purposes of eligibility for VA compensation and pension benefits is timely and will be addressed below.  

Eligibility for VA Benefits

The appellant is seeking disability compensation and pension from VA.  When certain conditions are met, VA will provide compensation or pension to a veteran.  38 U.S.C.A. §§ 101 (13), 1513 (West 2014); 38 C.F.R. §§ 3.3, 3.4 (2015).  One of the requirements to qualify as a "veteran" for purposes of eligibility for VA disability compensation or pension is active military, naval, or air service, or certain service in a reserve component or the National Guard.  38 U.S.C.A. § 101 (2), (24); 38 C.F.R. §§ 3.1 (d), 3.6.

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (2), (24); 38 C.F.R. § 3.6 (a).  
ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state, and members of a Senior Reserve Officers' Training Corp (ROTC) Program when ordered to such duty for the purpose of training or practice cruise under chapter 103 of title 10 U.S.C..  38 U.S.C.A. §§ 101 (22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6 (c)(3), (4).

It appears that the appellant is contending she is eligible for VA benefits based on her allegation that she injured her back lifting a heavy bag during a 1994 training exercise as an ROTC member and therefore, this period of training should be considered qualifying active duty for purposes of eligibility for VA benefits.

Available military personnel records, including the appellant's Report of Separation or Release from Service (DD-214) show that the appellant served in the United States Army Reserve and the Army National Guard of Ohio from October 1994 to August 1995 as a member of the ROTC.  The appellant was given an "uncharacterized" discharge for the convenience of the government.  No prior reserve or active federal service is indicated.  Although the appellant has testified that she participated in the Army ROTC program at Xavier University from 1991 through 1995, there is no documentation corroborating her claims that she had any service prior to October 1994.  In particular, there is no evidence showing that the appellant was ever ordered to active duty for training under Chapter 103 of Title 10 U.S.C..  

Additionally, there are no records, either military or civilian, documenting any injury to the appellant during service in the Army Reserve or National Guard.  The RO made multiple attempts to obtain any available service treatment records, but no records have been found.  Records from the Social Security Administration (SSA) show that the appellant had spinal surgeries in both 1991 and 1992, which is prior to any documented period of service, but there are no details in these records about when or how the appellant initially injured her back.  

To summarize, the appellant has not presented any evidence to substantiate her claims that she had active service or that she was injured during a period of active duty for training.  The only available service department records do not show qualifying active service and the Court has held that findings by a service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Accordingly, the Board finds that the appellant did not have qualifying active duty for purposes of establishing eligibility to VA compensation and pension benefits.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

As it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The Board finds no prejudice toward the Appellant in proceeding with the adjudication of her claim.


ORDER

The appellant submitted a timely substantive appeal of the issue of her eligibility for VA compensation and pension benefits.

The appellant does not have qualifying active service for purposes of establishing eligibility to VA compensation and pension benefits.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


